— Judgment, Supreme Court, Bronx County (John S. Moore, J.), rendered December *27918, 2002, convicting defendant, after a nonjury trial, of gang assault in the second degree, and sentencing him to a term of five years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). Issues of credibility and identification, including the weight to be given to inconsistencies in testimony, were properly considered by the court as trier of fact and there is no basis for disturbing its determinations. The credible evidence established that defendant participated in the assault upon the victim.
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Mazzarelli, Saxe, Ellerin and Nardelli, JJ.